.OFFICE   OF THE   &n,ORNN      GENERAL   OF TEXAS
                                        AUSTIN




conorable   C. Sirmons
;ountyAuditor
::caderson
         County
bth~kms,
       Texas

                                      -Opinionls!o.
                                                  O-7474
                                                                A




          Zcihave iec
Cord.ssionersf ..Court0
nttolnc?y.toact as lo
P-ax23 to,?ay hi* a mo




          The dommSeiioners~Court may employ bunsel and.coqxmsate
hti.from the'gener&,m     when the matters.involvedsre thoee con-
cerniq the coun%y as .awhole, .where.the.regu&arly constituted public
officials could,not or.would not act, or where public interest ww SO
LTeat as to warrant such extra-lo@. services. City Hational 3ank V*
Presidio County, 26 S.Fi.775; Galveston County V. Gre~shan,220.S,.'-J. f
jion.C. SLmons 7 Pas& 2'     ..,
                                                    :

560 ax-or rofusedgOpinionsof the &ttorneyGeneralof Texas Ho. O-
4354 and x0. o-1372.
          Article334s VernoxitsAnnotatedCivQ 8t~atute0, wae in-~
tendedto isqose a duty upon the County and Eistriotattormys 50
&ve advicet.0the Comm~s~ton0rs~  Court when roquwt is mad8 there
for but this ir!no% +Irestrfctioniqma th8,Comissfoners~Court
Sn khe enplomr.% of sttor+ys to r.dvise Rnd render serricesto
the Court in importantmmere,comln~ before it for itrrconsider-
ation. Gibscmv. Davis; 236 S.%'i',
                                 202.

         .In tliacase of Grooms v. ktacosaCounty,,  32.S.W. WO,   the
~om5osionez3*~ Coxirtmu&t to .arqploy a12at&me     as le&l advisor
Sor on0 year.-The Cow of C~5vil.A~$ea&s   held tL t the Ctmiosioqsrst
Court was not authorlsedto Etgfrosua& a co@irs.ct+ and could n5t pay
an attorneyfor ?ervicea-.ne$%4je??
                                 required aor perform&l.




         It ia &Ur &n~&&'opinioa~t&~'the    Taw,doeskot 5ntend
                                                        intend
that the~Co~nu5szg5oners~
                      Cout%~ha&l employ~c~nsel.aa-asalarybas5s          '
t~adv5sc end represent
             mpsent tt.
                      5t.in
                         in wbaWmrmtt+?~rs u5ght arise.
                                                                        %